Case: 14-31096      Document: 00513136927         Page: 1    Date Filed: 07/31/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals

                                    No. 14-31096
                                                                                 Fifth Circuit

                                                                               FILED
                                  Summary Calendar                         July 31, 2015
                                                                          Lyle W. Cayce
UNITED STATES OF AMERICA,                                                      Clerk


                                                 Plaintiff-Appellee

v.

LAURA VERONICA ROBLES-MANZANAREZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:14-CR-110


Before DAVIS, JONES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Laura Veronica Robles-Manzanarez (Robles) was convicted of illegal
reentry and received an above-guidelines sentence of 20 months of
imprisonment followed by a one-year term of supervised release and a within-
guidelines fine of $2000. On appeal, Robles challenges the district court’s
authority to require collection of her fine from her monthly prison wages, the
procedural and substantive reasonableness of her fine, and the substantive


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-31096    Document: 00513136927     Page: 2   Date Filed: 07/31/2015


                                 No. 14-31096

reasonableness of her sentence. We review the sentence for reasonableness by
first ensuring that there was no significant procedural error and then
determining whether the sentence was substantively reasonable.           Gall v.
United States, 552 U.S. 38, 51-52 (2007).
      Robles’s first and second arguments were rejected in United States v.
Pacheco-Alvarado, 782 F.3d 213, 217-22 (5th Cir. 2015). Nothing in the record
or in Robles’s arguments compels a different conclusion here.
      As to Robles’s third argument, the substantive reasonableness of her 20-
month sentence, the district court imposed the sentence after reviewing the
mitigation evidence submitted by Robles and listening to the statements made
at sentencing by both Robles and her attorney regarding mitigation. The
district court was in the best position to evaluate Robles’s history and
characteristics, as well as the need for the sentence imposed to further the
objectives set forth in § 3553(a), and its decision is entitled to deference. See
Gall, 552 U.S. at 51-52. Robles’s arguments show a mere disagreement with
the district court’s weighing of the § 3553(a) factors, which is insufficient to
show the court abused its discretion. See United States v. Lopez-Velasquez, 526
F.3d 804, 807 (5th Cir. 2008). Given the significant deference that is due a
district court’s consideration of the § 3553(a) factors and the district court’s
explanation of its sentencing decision, Robles has not demonstrated that her
sentence was substantively unreasonable. See Gall, 552 U.S. at 50-53.
      AFFIRMED.




                                       2